In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-19-00379-CV


                 STEVE PENA, IN HIS CAPACITY AS COURT-APPOINTED
                     RECEIVER FOR JOHN MCGARY, APPELLANT

                                                   V.

                 GREG FRIEDLANDER; FEDERATED TALENT, LLC; AND
                    NEW AGE MEDIA VENTURES, LLC, APPELLEES

                            On Appeal from the 261st District Court1
                                     Travis County, Texas
               Trial Court No. D-1-GN-16-005169, Honorable Tim Sulak, Presiding

                                           April 17, 2020

                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant, Steve Pena in his capacity as court-appointed receiver for John

McGary, appeals from the trial court’s Final Judgment and Permanent Injunction.

Appellant’s brief was originally due on February 6, 2020, but we granted appellant two

extensions to file a brief. By letter of March 9, 2020, we notified appellant that the appeal


        1Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
was subject to dismissal for want of prosecution if his brief was not received by April 8.

To date, appellant has not filed a brief, requested an additional extension, or had any

further communication with this Court.


       Accordingly, we dismiss the appeal for want of prosecution.       TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                       Per Curiam




                                            2